Title: From Thomas Jefferson to Augustin Francois Silvestre, 15 July 1808
From: Jefferson, Thomas
To: Silvestre, Augustin Francois


                  
                     Sir 
                     
                     Washington July 15. 08
                  
                  I had recieved from you on a former occasion the four first volumes of the Memoirs of the Agricultural society of the Seine, &, since that, your letter of Sep. 19. with the 6th. 7th. 8th. & 9th vols, being for the years 1804. 5. 6. with some separate memoirs. these I have read with great avidity & satisfaction, & now return you my thanks for them. but I owe particular acknolegements for the valuable present of the Theatre de DeSerres, which I consider as a prodigy for the age in which it was composed and shews an advancement in the science of Agriculture which I had never suspected to have belonged to that time. brought down to the present day by the very valuable notes added, it is really such a treasure of Agricultural knolege, as has not before been offered to the world in a single work.   It is not merely for myself, but for my country, that I must do homage to the Philanthropy of the society, which has dictated their destination for me of their newly improved plough. I shall certainly so use it as to answer their liberal views, by making the opportunities of profiting by it as general as possible.   I have just recieved information that a plough addressed to me has arrived at New York, from England, but unaccompanied by any letter or other explanation. as I have had no intimation of such an article to be forwarded to me from that country, I presume it is the one sent by the society of the Seine, that it has been carried into England under their orders of council and permitted to come on from thence. this I shall know within a short time.   I shall with great pleasure attend to the construction & transmission to the society of a plough with my mouldboard. this is the only part of that useful instrument to which I have paid any particular attention. but knowing how much the perfection of the plough must depend 1. on the line of traction. 2. on the direction of the share. 3. on the angle of the wing. 4. on the form of the mould board, and persuaded that I shall find the three first advantages eminently exemplified in that which the society sends me, I am anxious to see combined with these a mould board of my form, in the hope it will still advance the perfection of that machine. but for this I must ask time till I am relieved from the cares which have now a right to all my time, that is to say, till the next spring. then, giving, in the leisure of retirement, all the time & attention this construction merits & requires, I will certainly render to the society the result in a plough of the best form I shall be able to have executed. in the mean time, accept for them & yourself the assurances of my high respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               